DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 13, and 18 are objected to because of the following informalities:  The claims begin “An image forming system” instead of “The image forming system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al. US 6,173,828 (“Leu”) in view of JP H05213487 (“JP ‘487”).
Regarding claims 1, 2, 8, 9-11, 17, and 18, Leu disclosed a conveyance apparatus comprising: 
a change conveyance unit configured to change a conveyance orientation of a first sheet to a portrait orientation in a case where a first sheet is fed in a landscape orientation to the conveyance apparatus, the portrait orientation being an orientation in 
Leu generally taught the use of changing the conveyance orientation, but did not specify it use before an image forming apparatus.  JP ‘487 teaches an image forming system having a conveyance apparatus that is connected to both an image forming apparatus and a feeding apparatus and conveys sheets (Figures 1 and 2), the image forming apparatus being configured to convey a sheet in an orientation in which a long side of the sheet is parallel to a sheet conveyance direction and form an image on the conveyed sheet (see at least Figure 2), the feeding apparatus being configured to feed a sheet toward the image forming apparatus (Figures 1 and 2), a change conveyance unit configured to change a conveyance orientation of a first sheet to a portrait orientation in a case where a first sheet in a sheet storage unit included in the feeding apparatus is fed in a landscape orientation to the conveyance apparatus, the portrait orientation being an orientation in which a long side of the first sheet is parallel to a sheet conveyance direction of the first sheet, the landscape orientation being an orientation in which a short side of the first sheet is parallel to the sheet conveyance direction (see Figure 2).  The conveyance apparatus is disposed on a lower side of the image forming apparatus and on an upper side of the feeding apparatus (Figure 1).  The change conveyance unit changes the conveyance orientation of the first sheet from the 
The conveyance apparatus conveys the first sheet in the portrait orientation to the image forming apparatus (Figures 1 and 2).
	JP ‘487 further teaches an adjustment unit (20 and the downstream nip, see Figure 1) configured to adjust, in accordance with a status of the image forming apparatus, a conveyance speed of the first sheet in the portrait orientation to which a conveyance orientation of the first sheet has been changed by the change conveyance unit.  The adjustment unit is disposed in an upper side of the change conveyance unit, and wherein a sheet conveyance direction of the first sheet by the change conveyance unit is opposite to a sheet conveyance direction of the first sheet by the adjustment unit (see Figure 1).  
 It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of JP ‘487 and Leu to use the orientation changing setup of Leu with the arrangement JP ‘487 to change the sheet orientation durance conveyance to fit an image forming apparatus.
 	Regarding claims 3 and 12, Leu disclosed the change conveyance unit includes a first conveyance unit (42) configured to convey the first sheet conveyed from the feeding apparatus in the landscape orientation, and a reference member (18) configured to be in contact with the first sheet conveyed by the first conveyance unit.  
 	Regarding claims 4 and 13, Leu disclosed the change conveyance unit includes a second conveyance unit (10) configured to convey the first sheet while keeping the 
 	Regarding claims 5 and 14, Leu disclosed the change conveyance unit includes a third conveyance unit (50) configured to convey the first sheet in the portrait orientation along the reference member in a manner moving the first sheet away from the reference member.  
 	Regarding claims 6, 7, 15, and 16, JP ’487 teaches a change conveyance unit that includes a first conveyance unit (10) configured to convey the first sheet conveyed from the feeding apparatus in the landscape orientation, and a second conveyance unit (including 16, 17) configured to convey the first sheet while changing the conveyance orientation of the first sheet from the landscape orientation to the portrait orientation, the second conveyance unit being disposed downstream of the first conveyance unit with respect to the sheet conveyance direction (Figure 2).  The second conveyance unit includes a first conveyance roller pair (16, 18) and a second conveyance roller pair (17, 18) that are disposed in a direction intersecting the sheet conveyance direction, and wherein a speed at which the first conveyance roller pair conveys the first sheet is different from a speed at which the second conveyance roller pair conveys the first sheet (see at least the abstract).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of JP ‘487 and Leu to provide the change conveyance unit in the horizontal orientation where sheet rigidity and space requirements for the apparatus are of concern.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Markgraf US 5,342,040 and Kellum III US 5,224,696 both teach sheet orientation changing means operating in the manner claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653